—Appeal by the defendant from a judgment of the Supreme Court, Westchester *506County (Cowhey, J.), rendered August 6, 2002, convicting him of criminal possession of a forged instrument in the second degree and offering a false instrument for filing in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Westchester County, for further proceedings pursuant to CPL 460.50 (5).
Contrary to the defendant’s contention, the Supreme Court properly allowed the defendant to represent himself at trial. The defendant’s clear and unequivocal waiver of the right to counsel was made knowingly, voluntarily, and intelligently, after the Supreme Court’s repeated warnings as to the dangers and disadvantages of self-representation (see People v Arroyo, 98 NY2d 101, 103-104 [2002]; People v McIntyre, 36 NY2d 10, 17 [1974]; People v Benitez, 281 AD2d 427 [2001]; People v Trivino, 266 AD2d 323 [1999]).
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence.
The defendant’s remaining contention is unpreserved for appellate review and, in any event, without merit. Santucci, J.P., Schmidt, Cozier and Rivera, JJ., concur.